       Case 3:20-cv-00107-CDL Document 14 Filed 09/13/21 Page 1 of 7



                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                          ATHENS DIVISION

COLLETTE ORR WILLIAMS,               *

      Plaintiff,                     *

vs.                                  *
                                            CASE NO. 3:20-CV-107 (CDL)
KENNETH J. BRAITHWAITE,              *
Secretary of the Navy,
                                     *
      Defendant.
                                     *

                                O R D E R

      Plaintiff Collette Williams, proceeding pro se, brings claims

under Title VII of the Civil Rights Act of 1964 related to racial

discrimination she allegedly experienced while working for the

Department of the Navy.      Defendant Kenneth Braithwaite moves to

dismiss    Plaintiff’s     complaint      for    failure     to    exhaust

administrative remedies and for failure to state a claim. As

explained in the remainder of this Order, Defendant’s motion (ECF

No. 4) is granted because Plaintiff failed to timely exhaust her

administrative remedies.1

                      MOTION TO DISMISS STANDARD

      Generally, “[b]ecause exhaustion of administrative remedies

is a matter in abatement and not generally an adjudication on the

merits, an exhaustion defense . . . should be raised in a motion



1
  Plaintiff also filed a belated motion for leave to file a sur-reply.
That motion (ECF No. 13) is granted.
        Case 3:20-cv-00107-CDL Document 14 Filed 09/13/21 Page 2 of 7



to dismiss, or treated as such if raised in a motion for summary

judgment.”     Bryant v. Rich, 530 F.3d 1368, 1374-75 (11th Cir.

2008)(internal quotation mark omitted) (quoting Ritza v. Int’l

Longshoremen’s & Warehousemen’s Union, 837 F.2d 365, 368–69 (9th

Cir. 1988)).     In ruling on a 12(b) motion for failure to exhaust

administrative remedies, “it is proper for a judge to consider

facts outside of the pleadings and to resolve factual disputes so

long as the factual disputes do not decide the merits and the

parties have sufficient opportunity to develop a record.”               Id. at

1376.

     Here, the facts related to the exhaustion defense are largely

undisputed.    To the extent that they are not, the parties have had

an opportunity to develop a record through their briefing.              It is

undisputed that Plaintiff filed her formal complaint with her

employing agency one day late. She maintains that her tardy filing

should be excused due to her difficulties in filing the complaint

electronically.      For purposes of deciding whether the deadline

should be tolled, the Court accepts Plaintiff’s version of why she

missed the deadline except to the extent that her explanation

contradicts    the   documentary   evidence    included   in   the   present

record.

                                DISCUSSION

     Plaintiff, as a federal employee, was required to exhaust

administrative remedies before filing an action in this Court


                                     2
       Case 3:20-cv-00107-CDL Document 14 Filed 09/13/21 Page 3 of 7



pursuant to Title VII. Those requirements included filing a formal

complaint with her employing agency within fifteen days after

receiving a notice of a right to file such a complaint.                   29 C.F.R.

§ 1614.106(b).       Plaintiff received her notice of right to file a

formal complaint (“Notice”) on April 4, 2018.                     Def.’s Mot. to

Dismiss Ex. D, Notice of Right to File 000233, ECF No. 4-4.                    Thus

she   had   until    April   19,   2018       to   file   her   formal   complaint.

Although Plaintiff attempted to electronically file her complaint

on April 19, 2018, only a few hours before the expiration of the

deadline, the complaint was not received until April 20, 2018 when

she hand-delivered it after being unable to file it electronically.

Pl.’s Sur-Reply 5, ECF No. 12.        Therefore, she missed the deadline

by one day.2

      Title    VII    deadlines     are       generally     strictly     construed.

Although dismissing an action for missing a deadline by one day

may appear harsh, deadlines are meaningless if they are not

enforced.     See Norris v. Fla. Dep’t of Health & Rehab. Servs., 730

F.2d 682, 682–83 (11th Cir. 1984) (per curiam) (finding that

plaintiff’s complaint was untimely because it was filed one day


2
  The Administrative Law Judge made specific factual findings in her
order dismissing Plaintiff’s request for a hearing as untimely. That
order is included in the record and was relied upon by Defendant in
support of the motion to dismiss. Plaintiff does not dispute in a
material way those findings as to the events that relate to Plaintiff’s
unsuccessful attempts to send her complaint via email on April 19, 2018.
Those findings, which are consistent with the rest of the present record,
establish that the April 19 email attachments never made it to Defendant
on April 19.


                                          3
       Case 3:20-cv-00107-CDL Document 14 Filed 09/13/21 Page 4 of 7



after Title VII’s ninety-day deadline for filing suit expired).

The   law   does       recognize      that    deadlines   can     be    tolled    under

extraordinary      circumstances.            But   “[e]quitable     tolling      is   an

extraordinary remedy which should be extended only sparingly.”

Bost v. Fed Express Corp., 372 F.3d 1233, 1242 (11th Cir. 2004)

(internal quotation marks omitted) (quoting Justice v. United

States,     6   F.3d    1474,   1479       (11th   Cir.   1993)).        “Traditional

equitable tolling principles require a claimant to justify her

untimely filing by a showing of extraordinary circumstance,’ such

as fraud, misinformation, or deliberate concealment.”                         Bourne v.

Sch. Bd. of Broward Cnty., 508 F. App’x 907, 910 (11th Cir. 2013)

(per curiam) (internal alternations omitted) (quoting Jackson v.

Astrue, 506 F.3d 1349, 1353, 1355 (11th Cir. 2007)).                     “The general

test for equitable tolling . . . is that the party seeking tolling

must prove that (1) she has been pursuing her rights diligently

and (2) some extraordinary circumstance stood in her way and

prevented her from timely filing.”                 Joye v. Sec’y Dep’t of Navy,

736 F. App’x 861, 864 (11th Cir. 2018) (per curiam).                               “Due

diligence,      therefore,      ‘is    a     necessary,   though       not   sufficient

prerequisite that a plaintiff must satisfy.’”                   Id. (quoting Chang

v. Carnival Corp., 839 F.3d 993, 996 (11th Cir. 2016)).

      Here, Plaintiff first contacted an EEO officer about the

alleged discriminatory events on January 26, 2018.                           Pl.’s Sur-

Reply Ex. 2, EEO Couns.’s Rep., ECF No. 12-2.                       After receiving


                                              4
      Case 3:20-cv-00107-CDL Document 14 Filed 09/13/21 Page 5 of 7



her notice of right to file a formal complaint on April 4, 2018,

she waited until the day that the deadline for filing her complaint

expired, April 19, 2018, to attempt to email her complaint to an

EEO counselor.      In several emails, Plaintiff expressed concern

that the Navy’s firewall was deleting her email attachments, which

included her formal complaint, and asked the EEO counselor to

confirm that she received the attachments.       Emails from C. Orr to

L. Jackson (Apr. 19, 2018), ECF No. 8-1 at 1-2.       The EEO counselor

never received the email attachments prior to the expiration of

the filing deadline and never confirmed that she did.            The next

morning, after the deadline for filing the complaint had expired,

the EEO counselor informed Plaintiff that she had not received the

attachments.   Plaintiff then hand-delivered her complaint on April

20, 2018, which was one day after the deadline.         Pl.’s Sur-Reply

5, ECF No. 12.

     These circumstances do not authorize equitable tolling of the

fifteen-day deadline.     First, Plaintiff failed to establish that

she was reasonably diligent in filing her complaint before the

deadline expired.    She did not begin the process of attempting to

file her complaint via email until the evening of the deadline,

only a few hours prior to the expiration of the deadline.             See

Email from C. Orr to L. Jackson (Apr. 19, 2018), ECF No. 8-1 at 1.

And she knew at that time that she was having technical problems

with the transmission of her complaint.       See Email from C. Orr to


                                   5
         Case 3:20-cv-00107-CDL Document 14 Filed 09/13/21 Page 6 of 7



L. Jackson (Apr. 19, 2018), ECF No. 8-1 at 2 (“Ms. Jackson, please

let me know if you got everything.          I was having problems sending

the files.”).     Thus, prior to the expiration of the deadline, she

had no confirmation that her complaint had been received, and in

fact, she likely knew that it had not been.            Having waited to the

very last moment to attempt to file her complaint via email, she

assumed the risk of not having time to hand-deliver the complaint

prior to the expiration of the deadline after she realized it had

not been filed via email.

       Second, no evidence exists that Defendant misled Plaintiff in

any way or had any unreasonable obstacles in place that prevented

her from filing her complaint in a timely manner.                   Defendant

informed Plaintiff when her complaint was due.             Plaintiff had the

opportunity to hand-deliver her complaint, which she ultimately

did one day after her failed electronic filing attempt.               Had she

done so earlier, she could have confirmed that it was received in

a timely manner.        Although filing her complaint via email was not

prohibited, she assumed the risk of technical problems frustrating

her ability to file in that manner.         Defendant was not required to

have an employee in the office during evening hours waiting to

assist      Plaintiff    with   the    technical   difficulties     that    she

encountered as she tried to file her complaint at the last minute.

Even   if    Defendant’s    computer    network    would   not   accept    email

attachments due to security or other concerns, the Court finds


                                        6
        Case 3:20-cv-00107-CDL Document 14 Filed 09/13/21 Page 7 of 7



that    such     technological        obstacles         are    not     sufficiently

extraordinary to authorize equitable tolling, particularly when

Plaintiff was not restricted to filing her complaint via email.

Plaintiff has failed to demonstrate that she is entitled to the

extraordinary remedy of equitable tolling.

                                    CONCLUSION

       Because Plaintiff’s complaint was indisputably filed after

the deadline expired and that deadline cannot be tolled under the

circumstances        presented    here,    Plaintiff’s        complaint   must   be

dismissed      due   to   her    failure       to   exhaust   her    administrative

remedies.      Accordingly, Defendant’s motion to dismiss Plaintiff’s

complaint (ECF No. 4) is granted.

       IT IS SO ORDERED, this 13th day of September, 2021.

                                               S/Clay D. Land
                                               CLAY D. LAND
                                               U.S. DISTRICT COURT JUDGE
                                               MIDDLE DISTRICT OF GEORGIA




                                           7
